          Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 1 of 59 Page ID #:1

 A091(Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT                                         CLFGK IJ r   i_'_~'_,jCT C~~   T
                                                              for the
                                                 Central District of California                                  NOV 12 2019
                  United States of America
                                                                                                       CENTRAL DIST    T OF CALIFORNIA
                             v.                                                                        BY                      DEPUTY
                                                                         Case No.
                        Adam Joiner


                                                                               1 9~J o 4866
                         Defendants)


                                              CRIMINAL COMPLAINT
         I,the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the dates) of                October 10, 2019,              in the county of            Los Angeles             in the
      Central         District of         California         ,the defendants) violated:

            Code Section                                                   Offense Description
18 U.S.C. § 1956(a)(1)(B)(i)                 Concealment Money Laundering




         This criminal complaint is based on these facts:
Please see Attachment to Complaint and attached affidavit.




            Continued on the attached sheet.



                                                                                           Complainant's signature

                                                                                    Nathan Cherney, Special Agent
                                                                                           Printed name and title

Sworn to before me and signed in my presence.


Date: l~- 11-J
                                                                                             Judge's signature

City and state:                  Los Angeles, California                          The Honorable Frederick F. Mumm
                                                                                           Printed name arad title

   Arrest Warrant/Detention
 Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 2 of 59 Page ID #:2




                                   Attachment to Complaint

                              X18 U.S.C. §~ 1956(a)(1~)(i), 3147)

        On or about October 10, 2019, in Los Angeles County, in the Central District of
California, defendant ADAM JOINER ("JOINER") conducted a financial transaction, that is, the
recording of a grant deed transferring ownership of the real property located at 441 3`d Street,
Manhattan Beach, California 90266, knowing that the property involved represented the
proceeds of some form of unlawful activity, and which transaction, in fact, involved the proceeds
of specified unlawful activity, that is, wire fraud, in violation of Title 18, United States Code,
Section 1343, which was designed in whole and in part to conceal and disguise the nature,
location, source, ownership, and control of such proceeds.
        Defendant JOINER committed this offense while released under Title 18, United States
Code, Chapter 207, in United States v. Joiner, No. CR 19-541-AB.
  Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 3 of 59 Page ID #:3




                                           AFFIDAVIT

I,Nathan Cherney, being duly sworn, declare and state as follows:

                                     I~    INTRODUCTION

        1.     I am a Special Agent with the Federal Bureau of Investigation, and have been so

employed since January 2018. I am currently assigned to a Complex Financial Crime squad of

the FBI's Los Angeles Field Office, which is responsible for investigating corporate and

securities fraud, including mail fraud, wire fraud, securities fraud, and insider trading.

       2.      Since becoming an FBI Special Agent in 2018, I have received approximately 19

weeks of formal training at the FBI Training Academy in Quantico, Virginia, in financial

analysis, interviewing, surveillance, and other investigative techniques. In June 2019, I also

attended amulti-day Securities Industry Essentials formal training sponsored by the FBI

Economics Crimes Unit. At this training, I received formal training essential to securities

industry markets, regulatory agencies and their functions, and prohibited practices. Before

joining the FBI, I performed numerous financial audits while employed as an auditor at a public

accounting firm for approximately three years. I participated in many aspects of the audits

including, but not limited to, procedures for fraud detection, financial analysis, and reviews of

accounting and bank records. I received approximately eight weeks of formal training from the

accounting firm including, but not limited to, fraud, accounting principles, financial analysis, and

auditing principles. I hold a Bachelor of Arts degree in Economics from the University of

Michigan and a Master of Science in Accounting from Michigan State University. I am currently

a Certified Public Accountant in the state of California.

       3.      In addition to my formal training and personal experience, 1 have learned from

and worked alongside numerous senior FBI agents with years of experience in various criminal

investigations including, but not limited to corporate and securities fraud, mail fraud, wire fraud,

securities fraud, and insider trading. Throughout my experiences with these senior agents, I have

received guidance, training, and hands on experience in various investigative techniques
  Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 4 of 59 Page ID #:4




including but not limited to, interviewing, surveillance, financial analysis, and other investigative

techniques, including with respect to the identification and tracing of illicit proceeds.

                                II.   PURPOSE OF AFFIDAVIT

       4.      This affidavit is made in support of a criminal complaint and arrest warrant for

ADAM JOINER for concealment money laundering, in violation of 18 U.S.C.

§ 1956(a)(1)(B)(i), while on release under Title 18, United States Code, Chapter 207, in violation

of 18 U.S.C. § 3147(a).

       5.      The facts set forth in this affidavit are based upon my personal observations, my

training and experience, and information obtained from various law enforcement personnel and

witnesses. This affidavit is intended to show merely that there is sufficient probable cause for the

requested complaint and warrants and does not purport to set forth all of my knowledge of or

investigation into this matter. Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance and in part only.

                          III. STATEMENT OF PROBABLE CAUSE

       6.      On October 18, 2019, ADAM JOINER pleaded guilty to orchestrating a fraud

scheme in which he made false representations—and employed forged documents—to convince

foreign investment firms to invest millions in a film project dubbed Legends. JOINER repeatedly

claimed to have entered distribution agreements with major film distributors, such as Netflix,

Inc., and Storyteller Distribution Co., LLC,doing business as Amblin Partners ("Amblin"), and

even presented to the investors documents he claimed were executed agreements. In reality, he

had entered into no such distribution agreements and had done little to no work in producing a

film using the investment funds he was provided. Instead, he spent much of the proceeds on

himself, including buying a house located at 441 3`d Street, Manhattan Beach, California 90266-

6412(the "Manhattan Beach House")—his personal residence—for over $5 million.

       `7.     A copy ofthe underlying complaint in that matter is attached as Exhibit 1.

       $.      A copy ofthe plea agreement JOINER entered is attached as Exhibit 2.
  Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 5 of 59 Page ID #:5




         9.      JOINER is currently released on bond in United States v. Joiner, No. CR 19-541-

 AB. According to the electronic docket in the case, sentencing is scheduled for March 6, 2020.

         10.     As explained in more detail below, I submit that, while released on bond in the

 underlying prosecution, JOINER generated fraudulent releases on liens his victims recorded on

 the Manhattan Beach House so that he could sell it for almost $6 million. In doing so, he forged

 the signatures of real attorneys. I therefore submit that there is probable cause that he is engaging

 in concealment money laundering while on release pending sentencing.

         A.     JOINER'S New Criminal Activity Committed While Released on Bond

         1 1.   From my review of title records, I know that both victim investment funds had

 previously recorded liens on the Manhattan Beach House. On November 7, 2019, I received

 records relating to that property.

                a.      Among them was a notarized "release of writ of attachment," purportedly

 signed by Victim 1, an attorney for Mayer Brown on September 24, 2019. Mayer Brown actually

 represents KIP—one ofthe investment fraud victims—with respect to the filing of the lien. I

 received an email from Victim 1 in which she stated that the signature on the document is not

 hers.

                b.      Also among the documents were a "release of notice of pendency of action

(lis pendens)" and a "release of writ of execution" both notarized and purportedly signed by

 Victim 2 on September 27, 2019, in his capacity as an attorney at Sheppard Mullin. Sheppard

 Mullin actually represents Star Century~ne of the investment fraud victims—with respect to

the filing of the lien. I received an email from Victim 2 in which he stated that he did not sign

either of the documents. He is currently an attorney, not with Sheppard Mullin, but with

Buchalter, according to his signature block, email domain, and law firm website.

         12.    I have also reviewed a grant deed, signed by JOINER (and, purportedly, his wife)

with an apparent recording date of October 10, 2019. In it, JOINER and his wife conveyed the

Manhattan Beach House to "Gregory B. Galusha and Devon A. Galusha."
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 6 of 59 Page ID #:6



               a.      An attorney for Sheppard Mullin also forwarded an email he received

from "Greg Galusha," dated September 23, 2019, in which Galusha inquired,"Is it accurate your

clients improperly filed liens after agreeing to a satisfaction ofjudgment last year? Joiner claims

your clients) are removing liens shortly. Not sure whether to trust him...."

        13.    I have also reviewed a TitlePro247 property details report for the Manhattan

Beach House. It lists a sale to Gregory B. Galusha and Devon A. Galusha for $5,988,000 on

October 3, 2019, with a recording date of October 10, 2019.

        14.    The foregoing facts indicate to me that JOINER is continuing to engage in

criminal conduct even while released on bond in his underlying criminal case. Indeed, even the

modus operandi ofthe new conduct matches that to which he already pleaded guilty: the use of

fraudulent legal documents bearing forged signatures from real persons.

        15.    Specifically, by selling the Manhattan Beach House under false pretenses and

fraudulently releasing liens placed on it by the victim investment firms based in South Korea and

China, JOINER has conducted "a transaction which in any way or degree affects interstate or

foreign commerce ...involving the transfer of title to any real property." 18 U.S.C.

§ 1956(c)(4). I further submit that JOINER'S actions to fraudulently release the liens on the

Manhattan Beach House were done with the intent to conceal "the nature, the location, the

source, the ownership, or the control ofthe proceeds of his specified unlawful activity." 18

U.S.C. § 1956(a)(1)(B)(i). Furthermore, because JOINER is currently released on bond pending

sentencing pursuant to 18 U.S.C. § 3143, a section that appears in Chapter 207 of Title 18 of the

United States Code, he has also violated 18 U.S.C. § 3147.

                                      IV. CONCLUSION

        16.    For all the reasons described above, there is probable cause to believe that ADAM

JOINER has committed concealment money laundering, in violation of 18 U.S.C.

//

//
   Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 7 of 59 Page ID #:7



  1956(a)(1)(B)(i), while on release under Title 18, United States Code, Chapter 207, in violation

of 18 U.S.C. § 3147(a).



                                                                                    ~._
                                                    NATHAN CHERNEY, Special Agent
                                                    Federal Bureau of Investigation

Subscribed to and sworn before me
this ~ Z~~ay of ovember, 2019.


              ~j
               ~J
UNITED STATES MAGISTRATE JUDGE
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 8 of 59 Page ID #:8




                          Exhibit 1
         Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 9 of 59 Page ID #:9



  AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                               ~.^.ry~~.
                                                                                                           •~c:~


                                                                                                           ;c ~.~. ~3.~Y~s~z~
                                                                                                                           ,~'~~
                                                                                                                   C(.-

                                      UNITED STATES DISTRICT CO
                                                               for the
                                                   Central District of California                                  ~ 3 20{9 ^ ~      !a
                  . United States of America                     )                                 ~y~.pi~~6=ttUi e~ ~~~+''~ ~3'~,̀~~~
                                                                                                                       ~}i~r'fS'13~
                                 V                               )                                 ~

                                                                 )       Case No.      ~~~ , ~        ~,,. ~ ~                ~
                          Adam Joiner
                                                                               :~~ ~``                                    J
                                                                                           ~,{' c, ~~ ~z~ ~
                                                                                        }.~,J ti
                                                                                 ~i ~~:f   c


                                                                                            r~~ ~F 1      f~'~ ~ ~ n          A
                           Defendcmt(s)                                             ~~ ~~       ;, d ~~     ~ ~r


                                               CRIIIIINAL COMPLAINT
          I,the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the dates) of April 7, 2016, and August 12, 2016, in the county of                           Los Angeles             ~~e
        Central        District of         California        ,the defendants) violated:

             Code Section                                                  Offense Description
 18 U.S.C. §§ 1343, 1957, and                Wire Fraud; Engaging in Monetary Transactions in Property Derived from
 1028A                                       Specified Unlawful Activity; Aggravated Identity Theft




          This criminal complaint is based on these facts:
Please see Attachment to Complaint and attached affidavit.




         ~ Continued on the attached sheet.


                                                                                                   ~~~
                                                                                               Complainant's signature

                                                                                           Nathan Cherney, Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:             ~~                                                                                      ~~
                                                                                                  Judge's signature

City and state:                  Los Angeles, California                            The Honorable John E. McDermott
                                                                                                Printed name and title
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 10 of 59 Page ID #:10




                                   Attachment to Complaint

                                  Count One(18 U.S.C. § 13431

         Beginning on an unlrnown date, and continuing through at least on or about July 13,
 2017, in Los Angeles County, wi~lun the Central District of California., and elsewhere, defendant
 ADAM JOINER("JOINER"),lazowingly and with the intent to defraud, devised, participated in,
 executed, and attempted to execute a scheme to defraud as to material matters, and to obtain
 money and property by means of material false and fraudulent pretenses, representations,
 promises, and the concealment of material facts. The scheme to defraud was carried out in
 substance as follows: Defendant JOINER would solicit financial investments in film projects
 from potential investors, such as Korea Investment Partners Co., Ltd. and Star Century Pictures
 Co., Ltd. Through oral statements and written materials, defendant JOINER would represent to
the potential investors that established film distributors, such as Netflix and Amblin, had agreed
to distribute the film projects he was producing through his company, Dark Planet Pictures, LLC,
and for which he sought the financial investments. The representations were false and concealed
material facts because, among other things, the film distributors had not agreed to distribute the
films. Defendant JOINER would create and distribute to the potential investors fabricated
agreements with the film distributors that used the names ofreal persons. In reliance on
defendant JOINER'S false representations,the potential investors would transfer funds by wire
into a bank account under defendant JOINER'S control. On or about Apri17, 2016, within.the
Central Distxict of California, and elsewhere,for the purpose ofexecuting the above-described
scheme to defraud, defendant JOINER caused the transmission by means of wire communication
in foreign commerce an~ email to Korea Investment Partners Co., Ltd. attaching a purported
distribution agreement between Netfl~ and Daxk Planet Pictures, LLC.

                            Count Two (18 U.S.C. §§ 1957(a); 2(b))

        On or about August 12, 2016,in Los Angels County, within the Central District of
California, andelsewhere, defendant ADAM JOINER,knowing that the funds involved
represented the proceeds ofsome form ofunlawful activity, knowingly engaged and willfully
caused others to engage in a monetary transaction, affecting interstate commerce,in criminally-
derivedproperty of avalue greater than $10,000, by transferring appro~mately $5,192,916 from
a Bank of America account ending in 0230 to California Investor Escrow,for the purchase of a
residence in Manhattan Beach, California, such property, in fact, having been derived from
specified unlawful activity, namely, wire fraud,in violation of Title 18, United States Code,
Section 1.343.

                               Count Three (18 U.S.0 § 1028A)

        On or about Apri17, 2016,in Los Angeles County, within the Central District of
California, and elsewhere, defendantADAM JOINER("JOINER")knowingly possessed,
transferred, and used, without lawful authority, means of identification that defendant 70INER
knew belonged to another person,that is, the name and signature of victim T.S., during and in
relation to the offense of Wire Fraud, a felony violation of Title 18, United States Code,
Section 1343, as charged in. Count One ofthis Complaint.
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 11 of 59 Page ID #:11




                                            AFFIDAVIT

 I,Nathan Cherney, being duly sworn, declare and state as follows:

                                      I.   INTRODUCTION

         1. .    I am a Special Agent with the Federal Bureau of Investigation, and have been so

 employed since January 2018. I am currently assigned to a Complex Financial Crime squad of

 the FBI's Los Angeles Field Office, which is responsible for investigating corporate and

 securities fraud,including mail fraud, wire fraud, securities fraud, and insider trading.

        2.      Since. becoming an FBI Special Agent in 2018,I have received approximately 19

 weeks offormal training at the FBI Training Academy in Quantico, Virginia,in financial

analysis, interviewing, surveillance, and other investigative techniques. In June 2019,I also

attended amulti-day Securities Industry Essentials formal trauung sponsored by the FBI

Economics Crimes Unit. At this training,I received formal lxairiing essential to securities

industry markets, regulatory agencies and their functions, and prohibited practices. Before

joining the FBI, T performed numerous financial audits while employed as an auditor at a public

accounting firm for appro~mately three years. I participated in many aspects of the audits

including, but not limited to, procedures for fraud detection, financial analysis, and reviews of

accounting and bank records. I received approximately eight~weeks offormal training from the

accounting firm including, but not limited to, fraud, accounting principles, financial analysis, and

auditing principles. I hold a Bachelor of Arts degree in Economics from the University of

Michigan and a Master of Science in Accounting from Michigan State University. I am currently

a Certified Public Accountant in the state of California.

       3.       In addition to my formal training and personal experience,I have learned from

and worked alongside numerous senior FBI agents with years of experience in various criminal

investigations including, but not limited to corporate and securities fraud, mail fraud, wire fraud,

securities fraud, and insider trading. Throughout my experiences with these senior agents,I have

received guidance, training, and hands on experience in various investigative techniques
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 12 of 59 Page ID #:12




 including but not limited to, interviewing, surveillance, financial analysis, and other investigative

 techniques, including with respect to the identification and tracing of illicit proceeds.

                                 II. PURPOSE OF AFFIDAVIT

        4.      This affidavit is made in. support of a criminal complaint and arrest warrant for

 ADAM JOINER for wire fraud, engaging in transactions with criminally involved property, and

 aggravated identity theft, in violation of a violation of 18 U.S.C. §§ 1343, 1957, and J 028A, as

 well as an application for a search warrant for 441 3rd Street, Manhattan Beach, California

90266(the "SUBJECT PREMISES"), described in Attachment A,for the items described in

Attachment B.

        5.      The facts set forth in this affidavit are based upon my personal observations, my

training and experience, and information obtained from various law enforcement personnel and

witnesses. This affidavit is intended to show merely that there is sufficient probable cause for the

requested complaint and warrants and does not purport to set forth all of my knowledge of or

investigation into this matter. Unless specifically.indicated otherwise; all conversations and

statements described in this affidavit are related in substance and in part only.

                             III. PRENIISES TO BE SEARCHED

       6.      The SUBJECT PREMISES is the property described in Attachment A,which is

incorporated herein by reference.

                                  N. ITEMS TO BE SEIZED

       7.      The items to be seized, which are the evidence, fruits, and in~i~-umentalities of

violations of wire fraud, money laundering, and aggravated identity theft, in violation of 18

U.S.C. §§ 1343, 1956, 1957, and 1028A, are set forth in Attachment B,which is incorporated

herein by reference.

                         V. STATEMENT OF PROBABLE CAUSE

       8.      My investigation has shown that ADAM JOINER orchestrated a fraud scheme in

which he made false representations—and employed forged documentsto convince foreign.

investment firms to invest millions in a film project dubbed Legends. JO]NER repeatedly



                                                     2
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 13 of 59 Page ID #:13




claimed to have entered distribution agreements with major film distributors, such as Netflix,

Inc., and Storyteller Distribution Co.;LLC, doing business as Amblin Partners ("Amblin"), and

even presented to the investors documents he claimed were executed agreements. In reality, he

had entered into no such distribution agreements and had done little to no work in producing a

film using the investment funds he was provided. Instead, he spent much ofthe money on

himself, including buying a house in Manhattan Beach for over $5 million.

       9.      From my review of bank records, I know that there is a bank account ending in -

0230held at Bank of America in Manhattan Beach, California, in the name of"Legends Film

Co,LLC"(the "Legends Bank Account"), and that JOINER was the sole signatory on the bank

account.

       A.     Korean Investment Firm Invests Millions Based on JOINER'S False
              Representation

       10.    Based on my investigation to date and review of publicly available xecords, Korea

Investment Global Contents Fund("KIGCF")is an investment fund based in South Korea. Ifs

assets are managed by.Korean Investment Paxtners Co., Ltd.("KIl'").

       11.    I have personally interviewed Paul Huh, who worked as a director with KIP from

May 2015 to October 2017, as well as Yosep Jeon, executive director at KIP and formerly Huh's

supervisor. KIP,through its attorneys, has also provided me with copies of email

correspondence. Based on these interviews and my review ofthe emails and publicly available

records, I know the following:

              a.     In late 2015, John Yi, an acquaintance ofPaul Huh,introduced him to

JOINER,who owned a film production company called Dark Planet Pictures, LLC. JO]NER

claimed to be seeking investment money to produce a film called Legends:I an anachronistic

mash-up oflegendary and historical figures from nineteenth century America, such as Davy

Crockett, Calamity Jane, Paul Banyan, and John Henry. Huh was furnished with a screenplay for

Legends, written by JOINER'S brother, Andrew Joiner. Huh and JOINER communicated by


      1 Huh recalled that JOINER informed him.in 2017 that the name ofLegends would be
changed to Folkway.
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 14 of 59 Page ID #:14




 email and telephone and also met in person. Based on their residences and the contents of many

 oftheir communications referencing locations, Huh was generally based in South Korea and

 JOINER in Southern California during the telephone and email communications.

               b.        Eventually, JOINER informed Huh that Netfl~ had expressed interest in

 distributing Legends.

                         i.     For example, on February 9,2016, JOINER emailed Huh to tell

him that "things have begun to pick up steam with Netflix as a potential distxibutor ofthe film. I

have another meeting with them this week."

                         ii:    On February 12,2016, JOINER sent Huh afollow-up email telling

him,"On Netflix, I had another good meeting with them yesterday and expect to receive a

contract from them by the end ofthe week."

               c.        Befoxe KIP representatives signed off on an agreement to invest in

Legends, Huh pressed JOINER to provide a copy ofthe litter's distribution agreement with

Netflix. On April 5, 2016,for.instance, Huh emailed JOINER,instructing him,"Per our

conversation, please ask ...someone at Netfl~ to f~ it again tomorrow and also send if to the

gmail accounts below from Netflix domain email," The following day, Huh wrote again,saying,

"In regards to validation on closing of the agreement between NetIlix and [Dark Planet Pictures]

on Legends[,][p]lease make sure that we have it in both fax'and email by our tomorrow

morning."

               d.        On April 7, 2016,Paul Huh received a fax bearing a NetIlix cover sheet.

Included in the transmission was a letter, dated Apri15, 2016, purporting to "coiif'um that an

agreement between Netflix, Inc and Dark Planet Pictures, LLC was executed March 31St 2016."

The letter was signed by an individual identified as "Vice President, Business &Legal

Affairs/Content Acquisition"("Executive 1"). That same day, JOINER also forwarded an email,

purportedly from Executive 1, using an email address from a Netflix email domain,that attached

a purported disfiribution agreement be~lween Netflix and Dark Planet Pictures.
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 15 of 59 Page ID #:15




                e.      Similarly, JOINER forwarded Huh an email chain on Apri18, 2016, with

 the purported distribution agreement attached. The chain included a purported email from a

 Netflix Vice President("Executive 2")stating,"Look forward to making this movie!"

                f.      The distribution agreement, dated March 31,2016, and attached to the

 Apri17 and Apri18 emails described above, was signed by JOINER on behalf ofDark Planet

Pictures. On behalf of Netflix,the agreement was purportedly signed by the Chief Content

Officer for Netflix ("Executive 3").

                       i.      I interviewed Executive 1 by telephone on August 5,2019, at

which time I reviewed with him both the fax and email chain he had purportedly signed.

Executive 1 had worked at Viacom as Vice President ofBusiness &Legal-Affairs for. Content

Distribution, and.while he had done some limited contract work with Netflix, he had never been

directly employed by Netflix. Executive 1 confirmed that he did not know JOINER,that he had

no knowledge ofDark Planet Pictures, that the signature from the fax was not his, and that he

had neither sent nor received the email chain.

                       ii.     I interviewed Executive 2 in person on June 19, 2019. Executive 2

had, in fact, px'eviously served as Vice President for Content at Net~flix at the time ofthe

purported distribution agreement. Executive 2 confirmed that he never met or communicated

with JOINER or his brother, and that he had no knowledge ofNetfl~ ever participating in tallcs

to disfxibute a film called Legends or doing business with Dark Planet Pictures.

                       iu.     I interviewed Executive 3 in person on June 26,20Y 9, at which

time I showed him a copy ofthe purported distribution agreement between Netfl~ and Dark

Planet Pictures. Executive 3 confn~rned that the signature was not his, that the document was not

consistent with distribution agreements Netflix used, and thafi.he rarely signed such documents

during the time period of March 2016. Executive 3 did not recognize the name of JOINER,his

brother, Daxk Planet Pictures, or Legends, and had no record of NetIlix doing business with any

ofthem.




                                                     5
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 16 of 59 Page ID #:16




        12.     I have reviewed a formal investment agreement that KIGCF and Dark Planet

entered into on Apri19, 2016. As part ofthe terms, KIGCF agreed to invest at least $8 million by

depositing if the Legends Bank Account. Paragraph 8(2)(e) ofthe agreement specifies that the

"existence 'ofthe Distribution Agreement between [Dark Planet] and Netflix,Inc. is a material

basis for [KIP's] decision to invest in the Motion Pichue." JOINER signed the agreement on

behalf ofboth Legends Film Co,LLC and Dark Planet Pictures, LLC.

        13.    Based on my review ofrecords for the Legends Bank Account,I know that KIP

caused KIGCF to wire $4 million—the first half ofits investmentinto the account on April 14,

2016.

        B.     Chvnese Investment Firm Invests Millions Based on JOINER'S
               Misrepresentations

        14..   Based on my investigation to date and review of publicly available records, Star

Century Pictures Co., Ltd.("Star Century")is an investment firm based in tl~e People's Republic

of China.PGA Yungpark Capital Ltd ("Yungpark") is an affiliate of Star Cent~uy.

        15.    Based on my review of publicly available documents, I learned that, the month
                                                                                  engaged in
                                                  .~;, KIGCF in Apri12016, JOINER
a$er receiving the first $4 million installment from

similar fraudulent conduct with Star Century:

               a.      On May 25,2016, Star Century and ~ungpark entered into an investment

agreement, which I have also reviewed, with JOINER acting on behalf ofDark Planet and

Legends Film Co. Paragraph 9(2)(e) ofthe investment agreement specifies that the "existence of

the Distribution Agreement, under which[Nett]is comin.itted to acquire the distribution right

to the Motion Picture ... is a material basis for [Star Century's] decision to invest in theMotion

Picture." Appended to the investment agreement as "E~ibit A" was the same fraudulent

distribution agreement provided to KIP and purportedly signed by Executive 3. Yungpark wired

$6 million into the Legends Bank Account a few days later on June 3,2016.




                                                    C
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 17 of 59 Page ID #:17




         C.     Defendant Contizxues to Lie After Initial Investments by HIGCF and
                Yungpark

        16.     From my review of emails provided by KIP,I know that, subsequent to these .

 investments, JOINER continued to provide updates concex7vng the supposed status ofLegends

 film production:

                a.     For example, on June 29,2016, JOINER informed Huh by email,"[W]e

 are expecting to secure Don Murphy by this Friday to be our `name' Producer for the film. Don

has done all ofthe Transformers movies and several others. He has discussed wanting to bring in

Michael Bay to direct so we plan to explore that."

               b.      In another email, dated October 1, 2016, JOINER wrote Paul Huh from

KIP and Ma Xue from Star Century,"Director: We agreed to terms verbally yesterday with

Guillermo del Toro and his agent."

                       i.     On August 9; 2019,I interviewed Don Murphy in person. He

explained to me that he had, in fact, been retained by JOINER to produce his film(now called

Folkwar) and verified that he had entered into a Producer Agreement with JOINER dated

December 19, 2016, with Murphy to receive $1.2 million for his services. Murphy noted that,

because JOINER did not have an established track record of successful film production, the

agreement was crafted to involve the use of an escrow account and an initial payment of

$600,000.upon execution ofthe agreement. That $600,000 payment was made.

                      ii:     Murphy stated that JOINER had not indicated that any film

distributor was on board to distribute his movie. Indeed, one ofthe services Murphy would be

expected to render as producer would be securing a distributor for the film. Though Murphy had

taken steps toward the production ofthe film, such as contacting agents and film talent, no actor

or director had committed to the film—including Guillermo del Toro. Eventually, JOINER

notified him that he would be closing the escrow account, and to mitigate the risk ofloss,

Murphy had JO]NER transfer him $200,000 from the escrow account.




                                                     7
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 18 of 59 Page ID #:18




                        iii.   Murphy explained that the film never reached the preproduction

 stage, nor was any distributor ever secured. He stated that, around the swnyner of2017, he had.

 emailed JOINER to end their business relationship and has not heard from JOINER since.

                c.      JOINER eventually informed KIP representatives that he was attempting

 to bring on Amblin to replace Netflix as film distributor for Legends. On December 2,2016,

 John Yi emailed KIP personnel a purported "memorandum of understanding" between Dark

Planet Pictures and Amblin and dated December 1, 2016. The memorandum of understanding

provided that Amblin would distribute Legends, and the document contained supposed signatures'

from JOINER and Amblin's CEO ("Executive 4").

                       i.      I interviewed Executive 4 by telephone on May 29, 2019.

Executive 4 is currently the President of Epu~ but was,in fact, CEO of Amblin from November

1,2014,until September or October 2017. Executive 4 did not know JOINER,Dark Planet

Pictures, or Legends, and verified that he had never entered into any contracts concerning them.

Executive 4 also reviewed the memorandum of understanding and confirmed the signature it

bore was not his.

               d.      JOINER also sent John Yi a "Termination Agreement" supposedly

ternunating the distribution agreement between IJark Planet Pictures and Nefflix as of December

19, 2016. Yi forwarded the "Termination Agreement" to KIP personnel by email on December

21, 2016. This document bore a signature for Executive 2 as well as JOINER.

                       i.      As mentioned above,I interviewed Executive 2. He explained to

me that not only was this letter a forgery, but that the time frame made no sense: Executive 2's

employment with Netflix ended on December 1,2016, and he had physically left the office

several weeks prior to that date.

       17.     Based on the representations concerning the new distribution agreement with

Amblin,KIGCF entered a "first amendment"to its original investment agreement with Dark

Planet Picfitres. Paragraph 2.3(e) ofthe first amendment specifies,"The existence ofthe
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 19 of 59 Page ID #:19




      Distribution Agreement between [Dark Planet] and Storyteller Distribution Co,LLC is a material

      basis for [KIP's] decision to invest in the Motion Picture."

             18.     From my review of bank records, I know that KIGCF wired an additional $4

      million into the Legends Bank Account on January 11,2017.

             D.      The Fraud Revealed .

             19.     In the months after this wire transfer, JOINER provided excuses for delays in

     filming along with assurances that he could reimburse investors' money. Through rriy review of

     emails provided by KIP,I Learned the following:

                    a.      On March 22,2017, JOINER emailed Paul Huh with a status .update and

     attached a bank statement for his Legends Bank Account. For the period ofFebruary 8, 2017,to

     March 7,2017,it reported a balance of$11,799,670.55.

                            i.     In reviewing records for the Legends Bank Account,I have

     verified that the statement JOINER emailed on March 22,2017, was a forgery. The true

     statement for that accountwhich actually spans February 1 to February 28—shows a balance

     ofjust $32,628.93 for the month.

'-                  b.      On March 31, JOINER emailed Huh to explain that filming wasdelayed

     because of"internal politics with Ambliu/LTniversal"—"[o]nce Bradley Cooper turned down the

     agreement with Universal ... Uxuversal decided to refuse payment to Amblin."

                    c.     Eventually,KIP requested that its investment ~Se refunded, and JOINER

     agreed in an April 10, 2017, email that the-funds could be returned "immediately."

                    d.      JOINER and K1P entered into a second amendment to the investment

     agreement, which I reviewed, with JOINER agreeing to return the $8 million KIP had invested in

     Legends. The effective date ofthe agreement is May 8,2017.

                    e.     JOINER,however, did not ret~un the funds. KIP made efforts to

     investigate tYu~ough John Yi, which resulted in JOINER emailing John Yi on July 13,2017. In

     the email, 701NER stated,"I understand you attempted to contact Don Murphy and his office




                                                         D
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 20 of 59 Page ID #:20




 this afternoon. Please cease and desist any attempts at contacting Mr. Murphy, whether in person

 or by phone, or it shall be deemed harassment."

        E.      Financial Records

        20.     As set forth above, I have reviewed bank records for the Legends Bank Account

and confirmed the following wire transfers:

                a.      April 14, 2016, deposit of$4 million from KIGCF (before this Transfer,

the balance on the account was the $100 deposited upon its being opened on January 4, 2016);

                b.   ~ June 3, 2016, deposit of$6 million from Yungpark; and

                c.     January 11, 2017, deposit of$4 million from KIGCF.

I have confirmed with Bank of America that these transfers originated from outside the United

States—South Korea,in the case ofKIGCF and China,in the case of Yungpark.

       ,21.     Other than the foregoing international wire transfers, the only deposits into the

Legends Bank account that I saw from January 2016 through March 2017 were a $10,000

transfer from an account in the name of Allison Joiner, whom I believe to be JOINER'S wife

based on my review oflaw enforcement databases; a document submitted to California Investors

Escrow dated June 28,2016,that was signed by JOINER and Allison Joiner in which they

indicated that they were husband and wife; and records for their Bank of Americajoint checking

account. The account also shows a $600,000 counter credit from August 12, 2016, that appears

to represent a recalled check for the same amount that was listed as a customer withdrawal on

July 26,2016.

       22.      In reviewing records for this account,I have also observed several withdrawals

and debits that appeax unrelated to the production ofthe film Legends. These include:

                a.     April 15, 2016,transfer of$800,000 to a joint account in the names of

JOINER and Allison Joiner;

                b.     June 27,2016,transfer of$160;500,to California Investor Escrow. My

review of documents obtained from California Investor Escrow indicates that this was a security

deposit for the purchase ofthe SUBJECT PREMISES;


                                                    10
 Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 21 of 59 Page ID #:21




                c.      August 12, 2016, transfer of$5,192,916.92 to California Investor Escrow.

 My review ofdocuments obtained from California Investor Escrow indicates that this transfer

 was the balance ofthe amount owed for the purchase ofthe SUBJECT PREMISES;

                d.      September 21; 2016,transfer of$120,000 to ajoint account in the names

 ofJOINER and Allison Joiner;;

                e.      January 13,2017,transfer of$4,300,000 to another bank account in the

 name of Stock Car Willie, LLC;2

                f.     January 30,2017, transfer'of $60,000 to another bank account in the name

 of Stock Car Willie, LLC;

                g.     June 2, 2017,transfer of $400,000 to ajoint account in the names of

 JOINER and Allison Joiner; and

                h.     June 9, 2017,transfer of$25,000 to ajoint account in the names of

 70INER and Allison Joiner.

        F.      JOINER'S Connection to the SUBJECT PRENIISES

        23.     As described above, JOINER's bank and escrow records show that he purchased

the SUBJECT PREMISES in August 2016. Los Angeles County Registrar records also indicated

that the deed to the SUBJECT PREMISES had been filed in August 2016 under JOINER'S

name.

        24.     On July 18, 201.9, I conducted surveillance at the SUBJECT PREMISES after

familiarizing myself with JOINER'S appearance based on his California Department of Motor

Vehicles photograph and physical descriptions I have previously received. During surveillance, I

saw an individual walk onto a balcony ofthe SUBJECT PREMISES in the morning whom I

recognized to be JOINER:



       2 From my review of Bank of America records for this account,I learned that it was
opened on October 21,2016, and that JOINER was listed as the sole signer. The film website
IMDb also lists an enfxy for a film called Stock Car Wzllie, and provides the following synopsis:
"An African-American driver turns the world ofNASCAR upside down."
https://www.imdb.com/title/tt5753852/plotsiammary. Stock Car Willie is listed as in
development.


                                                   11
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 22 of 59 Page ID #:22




         25.    On August S, 2019,I reviewed records from a law enforcement database, which

 indicated that JOINER was still in control ofthe SUBJECT PREMISES. Based on my review of

financial and property records and the surveillance I conducted,I believe JOINER still lives at

 the SUBJECT PREMISES.

         G.     Training and Experience in Investigating Financial Offenses

         26.    Based on my training and experience, and information from other experienced

investigators of fraud offexLses, I know the following:

                a.     Individuals involved in fraud schemes often use the proceeds ofthe fraud

to purchase expensive items, or store the proceeds in the form of cash to make it more difficult to

trace.

                b.     Typically, individuals involved in fraud schemes maintain evidence where

it is close at hand anal safe, such as in their residences, vehicles, and digital devices, which are

also commonly.stored in their residences and vehicles. Indeed, in this case, JOINER appears to

have made substantial use of digital devices to communicate in furtherance ofthe scheme by

email. I know that individuals who commit crimes with the aid of electronic devices do not

readily discard them, as computers, tablets and cell phones are expensive items that are typically

used for yeas before being upgraded or discarded. Computers, tablets and cell phones can be

used to communicate between co-conspirators and may contain information relating to the crime

under investigation. And, even when those who use digital devices to commit fraud 'do upgrade

them,they o$en transfex data across devices, such as contact lists, email and text .

communications, and documentary records.

               c.     .Individuals involved in fraud frequently keep the most damaging evidence

and/or proceeds ofthe scheme at their residences and in their vehicles to help conceal the fraud

from third parties, such as coworkers who may have access to such documents at the workplace.

Proceeds such as cash and gifts are easier to conceal at the fraudster's residence rather than in

plain view of coworkers.




                                                     12
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 23 of 59 Page ID #:23




                d.      More sophisticated or cagey cruninals may rent public storage units, safe

 deposit boxes, o~ other third-party space to further distance themselves from incriminating

 evidence or to hide their illicit profits from law enforcement or civil litigants. Such individuals

 typically maintain items relating to thosethird-party locations at their homes,such as keys,

 addresses, and leasing documents.

        27.     The requested search warrant seeks ~1ot only to seize evidence of crimes but also

the "fruits of crime" and "property designed for use,intended for use, or used in committing a

 crime." Fed. R. Crim. P. 41(c). Even long after a crime has been completed, the illicit proceeds

ofa crime often still exist, frequently secreted in foz7ms or locations difficult to detect by Iaw

enforcement. For that reason, there is probable cause to seize evidence pertaining to JOINER'S

current assets, such as his ownership ofthe SUBJECT PREMISES, which was purchased using

funds derived from his investment fraud scheme.

        H.     Summary of Criminal Charges

        28.    Based-on fhe foregoing facts, I submit that there is probable cause to charge the

following crimes:

               a.      Wire Fraud: As described above, on Apri17,2016, JOINER knowingly

and with intent to defraud caused an email to be sent to Paul Huh in South Korea that attached

the forged distribution agreement with Netflix:In reality, JOINER had entered into no such

agreement with Netfl~ to distribute Legends.                                  '

               b.      Engaging in Financial Transactions with Criminal Proceeds: By

transferring $5,192,916.32 from the Legends Bank Account to California Investor Escrow on

August 12, 20~6,to purchase the SUBJECT PREMISES,JOINER engaged in a monetary

transaction affecting interstate commerce in criminally derived property of more than $10,000.

At the time, only $10,100 in the Legends Bank Account was derived from sources other than

KiGCF or Yungpark.~

                       Aggravated Identify Theft: JOINER knowingly used the name of

Executive 3whose initials are T.S.—in connection with the wire fraud described above by



                                                     13.
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 24 of 59 Page ID #:24




 representing,through the forged NetIlix distribution agreement,that Executive 3 had signed the

 agreement.

                VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES3

        29.      Based on my trairuug, experience, and information from those involved in the

forensic examination of digital devices, I know that the following electronic evidence, inter alia,

 is often retrievable from digital devices:

                a.         Forensic methods may uncover electronic files or remnants ofsuch files

months or even years after the files have been downloaded, deleted, or viewed via the Internet.

Normally, when a person deletes a file on a computer, the data contained in the file does not

disappear; rather, the data remain on the hard drive until overwritten by new data, which may

only occur after a long period oftime. Similarly, files viewed on the Internet-are often

automatically downloaded into a temporary directory or cache that are only overwritten as they

are replaced with more recently downloaded or viewed content and may also be recoverable

montl~.s or years later.

                b.         Digital devices often contain electronic evidence related to a crime, the

device's user, or-the existence of evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has been responsible for creating or

maintaining records, documents, programs, applications, and materials on the device. That

evidence is often stored in logs and.other artifacts that are not kept in places where the user

stores files, and in places where the user may be unaware of them. For example,recoverable data

can include evidence of deleted or edited files; recently used tasks and processes; online

nicknames and passwords in the form of configuration data stored by browser, e-mail, and chat



        3 As used herein,the term "digital device" includes any electronic system or device
capable of storing or processing data in digital form,including central processing units; desktop,
laptop, notebook, and tablet computers; personal digital assistants; wireless communication
devices, such as paging devices, mobile telephones, and smart phones; digital cameras; gaming
consoles; peripheral input/output devices, such as keyboards, printers, scanners, monitors, and
drives; related communications devices, such as modems,routers, cables, and connections;
storage media; and security devices.


                                                        14
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 25 of 59 Page ID #:25




 programs; attachment of other devices; times the device was in use; and file creation dates and

sequence.

                c.      The absence of data on a digital device may be evidence of how the device

was used, what it was used for, and who used it. For example, showing the absence of certain

software on a device maybe necessary to rebut a claim that the device was being controlled

remotely by such softwaxe,

                d.     Digital device users can also attempt to conceal data by using encryption,

steganography, or by using misleading filenames and extensions. Digital devices may also

contain "booby traps" that destroy or alter data if certain procedures are not scrupulously

followed. Law enforcement continuously develops and acquires new methods of decryption,

even for devices or data that cannot currently be decrypted.

        30.    Based on my training, experience, and information from those involved in the

forensic examination of digital devices, I know that it is not always possible to search devices for

data during a search ofthe premises for a number of reasons, including the following:

               e.      Digital data are particularly vulnerable to inadvertent or intentional

modification or destruction.-Thus, often a controlled environment with specially trained

personnel maybe necessary to maintain the integrity of and to conduct a complete and accurate

analysis of data on digital devices, which may take substantial time,particularly as to the

categories of electronic evidence referenced above. Also, there are now so many types of digital

devices and programs that it is difficult to bring to a search site all ofthe specialized manuals,

equipment, and personnel that may be required.

               f.      Digital devices capable ofstoring multiple gigabytes are now

commonplace. As an example ofthe amount of data this equates to, one gigabyte can store close

to 19,000 average file size (300kb) Word documents, or 614 photos with an average size of

1.SMB.




                                                     15
 Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 26 of 59 Page ID #:26




         31.     The search warrant requests authorization to use the biometric unlock features of

 a device, based on the following, which I know from my training, experience, and review of

 publicly available materials:

                 g.      Users may enable a biometric unlock fiu~ction on some digital devices. To

 use this function, a user generally displays a physical feature, such as a fingerprint, face, or eye,

 and the device will automatically unlock ifthat physical feature matches one the user has stored

 on the device. To unlock a device enabled with a fingerprint unlock function, a user places one

 or more ofthe user's fingers on a device's fingerprint scanner for approximately one second. To

 unlock a device enabled with a facial, retina, or iris recognition function, the user holds the

 device in front ofthe user's face with the user's eyes open for approximately one second..

                 h.     In some circumstances, a biometric unlock function will not unlock a

 device even ifenabled, such as when a device has been restarted or inactive, has not been

 unlocked for a certain period oftime (often 48 hours or less), or after a certain number of

 unsuccessful unlock attempts. Thus,the opportunity to use a biometric unlock function even on

 an enabled device may exist for only a short time. I do not lrnow the passcodes ofthe devices

 likely to be~found in the search.

                 is    . Thus, the warrant I am applying for would permitlaw enforcement

 personnel to, with respect to any device that appears to have a biometric sensor and falls within

 the scope ofthe watxant:(1)depress JOINER's thumb and/or fingers on the device(s); and

(2)hold the devices)in front of JOINER's face with his or her eyes open to activate the facial-,

 iris-, andlor retina-recognition feature.

         32. .   Other than what has been described herein, to my knowledge, the United States

 has not attempted to obtain this data by other means.
                                        VII. CONCLUSION

        33.      For all the reasons described above, there is probable cause to believe that ADAM

 JOINER has committed wire fraud, engaging in transactions with criminally involved property,

 and aggravated identity theft, in violation of a violation of 18 U.S.C. §§ 1343, 1957, and 1028A,


                                                      16
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 27 of 59 Page ID #:27




     and that evidence, contraband, fruits, or instrumentalities of acts of wire fraud, money

     laundering, and aggravated identity theft, in violation of 18 U.S.C. §§ 1343, 1956, 1957, and

     1028A, as described above and in Attachment B ofthis affidavit, will be found in a search ofthe

     SITBJECT PREMISES,as further described above and in Attachment A ofthis affidavit.




                                                          NA'1~iAN CHERNEY,Special Agent
                                                          Federal Bureau ofInvestigation

     Subscribed to and sworn before me
     this     day of August, 2019.



     THE HONORABLE JOHN E. MCDERMOTT
     UrIITED STATES MAGISTRATE JUDGE




e~




                                                        17
Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 28 of 59 Page ID #:28




                            Exhibit 2
         Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 29 of 59 Page ID #:29
               2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 1 of 31 Page ID #:134
                                                  I~ I~~G'

     1    NICOLA T. HANNA           2~~~} vLi~ i 6 ~,i~ I i ~ 2j
          United States Attorney
     2    BRANDON D. FOX           i:;'.i.! r ~ i ~ C„`~. ;',
                                                          '
          Assistant United States Att~~r~~~! , ~ ~,
     3    Chief, Criminal Division           L~~ .,.,..:__i:
          ALEXANDER B. SCHWAB (Calg~,-Bar No. 283421)
     4    Assistant United States Attorney                  ~ ~ --
          Major Frauds Section
     5         1100 United States Courthouse
               312 North Spring Street
     6         Los Angeles, California 90012
               Telephone: (213) 894-1259
     7         Facsimile: (213) 894-0141
               E-mail:    alexander.schwab@usdoj.gov
     8
          Attorneys for Plaintiff
 9        UNITED STATES OF AMERICA

10'                                  UNITED STATES DISTRICT COURT

11                            FOR THE CENTRAL _DISTRICT OF CALIFORNIA

12        UNITED STATES OF AMERICA,                     No~     ~ 4~ ~, ,''~'   ~ ~ ~ ~~

13                    Plaintiff,                        PLEA AGREEMENT FOR DEFENDANT
                                                        ADAM JOINER
14                          v.

15        ADAM JOINER,

16                    Defendant.

17

18             1.     This constitutes the plea agreement between ADAM JOINER

19       ("defendant") and the United States Attorney's Office for the Central

20       District of California (the "USAO") in an investigation of wire

21       fraud.     This agreement is limited to the USAO and cannot bind any

22       other federal, state, local, or foreign prosecuting, enforcement,

23       administrative, or regulatory authority.

24                                     DEFENDANT'S OBLIGATIONS

25             2.     Defendant agrees to:

26                   a.     Give up the right to indictment by a grand jury and,

27       at the earliest opportunity requested by the USAO and provided by the

28       Court, appear and plead guilty to count one of the information in the
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 30 of 59 Page ID #:30
          2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 2 of 31 Page ID #:135




 1    form attached to this agreement as Exhibit A or a substantially

 2    similar form, which charges defendant with wire fraud, in violation

 3    of 18 U.S.C. ~ 1343.

 4               b.   Not contest facts agreed to in this agreement.

 5               c.   Abide by all agreements regarding sentencing contained

 6    in this agreement.

 7               d.   Appear for all court appearances, surrender as ordered

 8    for service of sentence, obey all conditions of any bond, and obey

 9    any other ongoing court order in this matter.

10               e.   Not .commit any crime; however, offenses that would be

11    excluded for sentencing purposes under United States Sentencing

12    Guidelines ("USSG" or "Sentencing Guidelines") ~ 4A1.2(c) are dot

13    within the scope of this agreement.

14               f.   Be truthful at all times with the United States

15    Probation and Pretrial Services Office and the Court.

16               g.   Pay the applicable special assessment at or before the

17    time of sentencing unless defendant lacks the ability to pay and

18    prior to sentencing submits a completed financial statement on a form

19    to be provided by the USAO.

20              h.    Not seek the discharge of any restitution obligation, '

21   in whole or in part, in any present or future bankruptcy proceeding.

22                    FORFEITURE AND FINANCIAL ACCOUNTABILITY

23         3.   Defendant further agrees:

24              a.    To forfeit all right, title, and interest in and to

25   any and all monies, properties, and/or assets of any kind, derived

26   from or acquired as ~a result of, or used to facilitate the commission

27   of, or involved in the illegal activity to which defendant is

28   pleading guilty (the "Forfeitable Assets").

                                         2                       .
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 31 of 59 Page ID #:31
         e 2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 3 of 31 Page ID #:136




 1                b.   To the Court's entry of an order of forfeiture at or

 2    before sentencing with respect to the Forfeitable Assets and to the

 3    forfeiture of the assets.

 4                c.   To take whatever steps are necessary to pass to the

 5    United States clear title to the Forfeitable Assets, including,.

 6    without limitation, the execution of a consent decree of forfeiture

 7    and the completion of any other legal documents required for the

 8    transfer of title to the United States.

 9                d.   Not to contest any administrative forfeiture

10    proceedings or civil judicial proceedings commenced against the

11    Forfeitable Assets.    If defendant submitted a claim and/or petition

12    for remission for all or part of the Forfeitable Assets on behalf of

13    himself or any other individual or entity, defendant shall and hereby

14    does withdraw any such claims or petitions, and further agrees to

15    waive any right he may have to seek remission or mitigation of the

16    forfeiture of the Forfeitable Assets.

17                e.   Not to assist any other individual in any effort

18    falsely to contest the forf~itur.e of the Forfeitable Assets.

19                f.   Not to claim that reasonable cause to seize the

20    Forfeitable Assets was lacking.

21                g.   To prevent the transfer, sale, destruction, or loss of

22 . any and all assets described above ~o the extent defendant has the

23    ability to do so.

24                h.   To fill out and deliver to the USAO a completed

25    financial statement listing d'efendant's assets on a form provided by

26    the USAO.

27                i.   That forfeiture of Forfeitable Assets shall not be

28    counted toward satisfaction of any special assessment, fine,

                                          3
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 32 of 59 Page ID #:32
       ase 2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 4 of 31 Page ID #:137




 1    restitution, costs, or other penalty the Court may impose.

 2                               THE USAO'S OBLIGATIONS

 3            4.   The USAO agrees to:

 4                 a.   Not contest facts agreed to in this agreement.

 5                 b.   Abide by all agreements regarding sentencing contained

 6    in this agreement.

 7        ~        c.   At the time of sentencing, move to dismiss the

 8    remaining count's of the information as against defendant.        Defendant

 9    agrees, however, that at the time of sentencing the Court may

10    consider any dismissed charges in determining the applicable

11    Sentencing Guidelines range, the propriety and extent of any

12    departure from that range, and the sentence to be imposed.

13                 d.   At the time of sentencing, provided that defendant

14    demonstrates an acceptance of responsibility for the offense up to

15    and including the time of sentencing, recommend a two-level reduction

16. in the applicable Sentencing Guidelines offense level, pursuant to

17    USSG ~ 3E1.1, and recommend and, if necessary, move for an additional

18    one-level reduction if available under that section.

19                 e.   Recommend that defendant be sentenced to a term of

20    imprisonment no higher than the low end of the applicable Sentencing          I

21    Guidelines range, provided that the offense level used by the Court

22    to determine that range is 24 or higher and provided that the Court

23    does not depart downward in offense level or criminal history

24    category.    For purposes of this agreement, the low end of the

25    Sentencing Guidelines range is that defined by the Sentencing~ Table

26    in USSG Chapter 5, Part A, without regard to reductions in the term

27    of imprisonment that~ inay be permissible through the substitution of

28    community confinement or home detention as a result of the offense

                                          4
      Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 33 of 59 Page ID #:33
           2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 5 of 31 Page ID #:138




 1     level falling within Zone B or Zone C of the Sentencing Table.

 2                               NATURE OF THE OFFENSE

 3           5.   Defendant understands that for defendant to be guilty of

 4     the crime charged in the count one of the information, that is, wire

 5     fraud, in violation of 18 U.S.C. ~ 1343, the following must be true:

 6     (1) defendant knowingly participated in, devised, or intended to

 7     devise a scheme or plan'to defraud, or a scheme or plan for obtaining

 8     money or property by means of false or fraudulent pretenses,

 9     representations, or promises, or omitted facts; (2) the statements

10     made or facts omitted as part of the scheme were material, that is,

11     they had~a natural tendency to influence, or were capable of

12 . influencing, a person .to part with money or property; (3) defendant

1'3    acted with the intent to defraud, that is, the intent to deceive or

14    I cheat; and (4) defendant used, or caused to be used, an interstate or

15    ( foreign wire communication to carry out or attempt to carry out an

16     essential part of the scheme.

17                             PENALTIES AND RESTITUTION

18          6.    Defendant understands that the statutory ,maximum sentence

19     that the Court can impose for a violation of 18 U.S.C. § 1343, is:

20     twenty years' imprisonment; a three-year period of supervised

21'    release; a fine of $250,000 or twice the gross gain or gross loss

22     resulting from the offense, whichever is greatest; and, a mandatory

23     special assessment of $100.

24          7.    Defendant understands that supervised release is a period

25     of time following imprisonment during which defendant will be subject

26     to various restrictions and requirements.      Defendant understands that

27     if defendant violates one or more of the conditions of any supervised

28     release imposed, defendant may be returned to prison for all or part

                                           5
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 34 of 59 Page ID #:34
      ~ase 2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 6 of 31 Page ID #:139 .




 1    of the term of supervised release authorized by statute for the

 2    offense that resulted in the term of supervised release, which could

 3    result in defendant serving a total term of imprisonment greater than

 4    the statutory maximum stated above.

 5          8.    Defendant understands that defendant wild be required to

 6    pay full restitution to the victims of the offense to which defendant

 7    is pleading guilty.     Defendant agrees that, in return for the USAO's

 8    compliance with its obligations under this agreement, the Court may

 9    order restitution to persons other than the victims of the offenses

10    to which defendant is pleading guilty and in amounts greater than

11    those alleged in the count to which defendant is pleading guilty.           In

12    particular, defendant agrees .that the Court may order restitution to

13    any victim of any of the following for any losses suffered by that

14    victim as a result: (a) any relevant conduct, as defined in USSG

15    ~ 1B1.3, in connection with the offense to which defendant is

16    pleading guilty; .and (b) any counts dismissed or charges not

17    prosecuted pursuant to this agreement as well as all relevant

18 ( conduct, as defined in USSG ~ 1B1.3, in connection with those counts

19    or charges.    The parties currently believe that the applicable amount

20    of restitution is approximately $14 million, but recognize and agree

21    that this amount could change based on facts that come to the

22    attention of the parties prior to sentencing

23         9.    Defendant understands that, by pleading guilty, defendant

24    may be giving up valuable government benefits and valuable civic

25    rights, such as the right to vote, the right to possess a firearm,

26- the right to hold office, and the right to serve on a jury.

27    Defendant understands that once the Court accepts defendant's guilty

28    plea, it will be a federal felony for defendant to possess a firearm

                                           C~
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 35 of 59 Page ID #:35
          2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 7 of 31 Page ID #:140




 1 ~~or ammunition.       Defendant understands that the conviction in this

 2    case may also subject defendant to various other collateral

 3    consequences, including but not limited to revocation of probation,

 4    parole, or supervised release in another case and suspension or

 5    revocation of a professional license. . Defendant understands that

 6    unanticipated collateral consequences will not serve as grounds to

 7    withdraw defendant's guilty plea.

 8            10.   Defendant understands that, if defendant is not a United

 9    States citizen, the felony conviction in this case may subject

10    defendant to: removal, also known as deportation, which may, under

11    some circumstances, be mandatory; denial of citizenship; and denial

12 I of admission to the United States in the future.        The Court cannot,

13 ' and defendant's attorney also may not be able to, advise defendant

14    fully regarding the immigration consequences of the felony conviction

15    in this case.      Defendant understands that unexpected immigration

16    consequences will not serve as grounds to withdraw defendant's guilty

17    plea.

18                                    FACTUAL BASIS

19         11.      Defendant admits that defendant is, in fact, guilty of the

20    offense to which defendant is agreeing to plead guilty.        Defendant

21    and the USAO agree to the statement of facts provided. below and agree

22    that this statement of facts is sufficient to support a plea of

23    guilty to the charge described in this agreement and to establish the

24    Sentencing Guidelines factors set forth in paragraph 13 below but is

25    not meant to be a complete recitation of all facts relevant to the

26    underlying criminal conduct or all facts known to either party that

27    relate to that conduct.

28         Beginning on an unknown date, ,and continuing through at least
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 36 of 59 Page ID #:36
      tease 2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 8 of 31 Page ID #:141




 1    July 13 2017,. in Los Angeles County, within the Central District of

 2    California, and elsewhere, defendant knowingly and with the intend to

 3    defraud devised and executed a scheme to defraud potential investors

 4    as to material matters, and to obtain money and property from the

 5    potential investors by means of material false and fraudulent

 6    pretenses, representations, and promises, and the concealment of

 7    material facts.    Defendant would represent to potential investors

 8    that he was seeking financial backing for a film he was producing

 9    called Legends.    To convince the potential investors to back the

10    film, defendant would falsely represent that major film distributors,

11    including Netflix and Amblin/Storyteller, had agreed to. distribute

12    Legends and send them fabricated distribution agreements purporting

13    to verify his false representations.       These false distribution

14    agreements used the names and sometimes purported signatures of real

15    persons associated with the film distributors.         In reality, as

16    defendant knew, no such agreements had been made, his representations

17    were false, and the distribution agreements were fraudulent and the

18    signatures on them were forgeries.       In reliance on these fabricated

19    distribution agreements, the potential investors would enter into

20    investment agreements with defendant and transfer funds to a bank

21    account under his control.

22         In furtherance of the scheme, defendant sought funding from

23    Korean Investment Partners Co., Ltd. (~~KIP"), which managed the

24    assets of Korea Investment Global Contents Fund (~~KIGCF"), an

25    investment fund based in South Korea.       On or about April 8, 2016,

26    defendant forwarded an email chain -- thereby making use of an

27    international wire communication -- to a KIP executive located in

28    South Korea.    The email chain included.a purported email from a

                                           3
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 37 of 59 Page ID #:37
          2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 9 of 31 Page ID #:142




 1    Netflix Vice President, whose initials are S.C., stating, "Look

 2    forward to making this movie!"     This email was a forgery..    The email

 3    chain also included, 'as an attachment, a purported distribution

 4    agreement between defendant's company -- Dark Planet Pictures -- and

 5    Netflix.   The distribution agreement, which also was a forgery,

 6    included the name and a purported signature from an individual whose

 7    initials are T.S. and who was the Chief Content Officer for Netflix.

 8    At the time he sent them to KIP, defendant knew T.S. and S.C. to be

 9    real people, and knew the email chain and distribution agreements to

10    be fabricated.   Defendant submitted the same fraudulent distribution

11    agreement with the purported signature of T.S. to Star Century

12    Pictures Co., Ltd. (`Star Century"), which was a Chinese investment

13    firm, and PGA Yungpa.rk Capital Ltd ("Yungpark"), which was an

14    affiliate of Star Century.    In reality, defendant had no distribution

15    agreement with Netflix.

16         After sending the false distribution agreement to KIP and Star

17    Century, 'defendant continued to provide false updates concerning the

18    film which were designed to lull KIP and~Star Century into believing

19    his earlier false representations.     For example, on October 1, 2016,

20    defendant emailed representatives from both investment firms stating

21   "We agreed to terms verbally yesterday with Guillermo del Toro and

22   his agent."    Eventually, defendant informed KIP representatives that

23   he was attempting to bring on Storyteller Distribution Co., LLC,

24   doing business as Amblin Partners. ("Amblin"), to replace Netflix to

25   distribute Legends.    On December 2, 2016, defendant caused a third

26   party to email KIP personnel a purported "memorandum of

27   understanding" between Dark Planet Pictures and Amblin that was dated

28   December 1, 2016.    The memorandum of understanding provided that

                                         9
          Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 38 of 59 Page ID #:38
           ase 2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 10 of 31 Page ID #:143




     1     Amblin would distribute Legends, and the document contained a

     2     supposed signature from M.W., a real individual who was Amblin's CEO.

     3     Again, defendant knew this purported agreement to be a forgery at the

     4     time he sent ~,t to KIP as he, in fact, had no such agreement with

     5~    Amblin.

     6          Based on the fraudulent material representations defendant made,

     7     KIGCF and Yungpark agreed to invest in Legends and wired. money into a

_    8     Bank of America account ending -0230 in the name "Legends Film Co,

     9     LLC" that defendant controlled ("Legends Bank of America account")..

    10     These wirings included an April 14, 2016, deposit for $4 million from

    11     KIGCF; a June 3, 2016, deposit for $6, million from Yungpark; and

    12     another $4 million deposit from KIGCF on January 11, 2017.

    13          With the funds defendant received into .his Legends Bank of

    14     America account from KIGCF and Yungpark, defendant caused the

    15     following financial transactions to occur:

    16          . April 15, 2016, transfer of $800,000 to defendant's joint

    17           -   account with his wife (the "Joint Account");

    18          •    June 27, 2016, transfer 'of $160,500, to California Investor

    19               Escrow as a security deposit for the purchase of a house in

    20               Manhattan Beach;

    21         . August 12, 2016, transfer of $5,192,916.92 to California

    22               Investor Escrow to pay for the balance of the amount ,owed for

    23               the purchase of the house in Manhattan Beach;

    24         . September 21, 2016, transfer of $120,000 to the Joint

    25               Account;

    26          ~    January 13, 2p17; transfer of $4,300,000 to another bank

    27               account in the name of Stock Car Willie, LLC;                       .

    28

                                              10
      Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 39 of 59 Page ID #:39
         e 2:19-cr-00541-AB   Document 26 Filed 09/16/19 Page 11 of 31 Page ID #:144




 1          • January 30, 2017, transfer of $60,000 to another bank account

 2              in the name of Stock Car Willie, LLC;

 3          • June 2, 2017, transfer of $400,000 to the Joint Account; and

 4          •   June 9, '2017, transfer of $25,000 to the Joint Account.

 5           In total., defendant's fraud scheme caused approximately $8

 6     million in financial losses to KIGCF and another $6 million in losses

 7     to Yungpark for a total of approximately $14 million.

 8                                   SENTENCING FACTORS

 9          12.   Defendant understands that in determining defendant's

10     sentence the Court is required to calculate the applicable Sentencing

11     Guidelines range and to consider that range, possible departures

12 . under the Sentencing Guidelines, and the other sentencing factors set

13     forth in 18 U.S.C. ~ 3553(a).       Defendant understands that the

14     Sentencing Guidelines are, advisory only, that defendant cannot have

15     any expectation of receiving a sentence within the calculated

16     Sentencing Guidelines range, and that after considEring the

17     Sentencing Guidelines and the other ~ 3553(a) factors, the Court will

18     be free to exercise its discretion to impose any sentence it finds

19     appropriate up to the maximum set by statute for the crime of

20     conviction.                                                                         I

21          13.   Defendant and the USAO agree to. the following applicable

22.    Sentencing Guidelines factors:

23        Base Offense Level                      7         [USSG § 2B1.1(a)(1)]

24        Loss > $9.5 million                    +20     [USSG ~ 2B1.1(b)(1)(K)]

25     The USAO will agree to a two-level downward adjustment for acceptance

26     of responsibility (and, if applicable, move for an additional one-

27    level downward adjustment under USSG ~ 3E1.1(b)) only if the

28     conditions set forth in paragraph 4 are met and if defendant has not

                                            11                                         I
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 40 of 59 Page ID #:40
          2:19-cr-00541-AB Document 2~ Filed 09/16/19 Page 12 of 31 Page ID #:145




 1    committed', and refrains from committing, acts constituting

 2    obstruction of justice within the meaning of USSG ~ 3C1.1, as

 3    discussed below.    Subject to paragraph 26 below, defendant and the

 4    USAO agree not to seek, argue, or suggest in any way, either orally

 5    or in writing, that any other specific offense characteristics or

 6    adjustments relating to the offense level be imposed.        Defendant

 7    agrees, however, that if, after signing this agreement but prior to

 8    senteneing,.defendant were to commit an act, or the USAO were to

 9    discover a previously undiscovered act committed by defendant prior

10    to signing this agreement, which act, in the judgment of the USAO,

11    constituted obstruction of justice within the meaning of USSG

12    ~ 3C1.1, the USAO would be free to seek the enhancement set forth in

13    that section and to argue that defendant is not entitled to a

14    downward adjustment for acceptance of responsibility under USG

15    ~ 3E1.1.

16         14.   Defendant understands that tY~ere is no agreement as to

17    defendant's criminal history or criminal history category.

18         15.   Defendant and the U5A0 reserve the right to argue for a

19    sentence outside the sentencing range established by the Sentencing

20    Guidelines }based on the factors 'set forth in 18 U.S.C. ~ 3553(a)(1),

21    (a)(2), (a)(3), (a)(6), and (a)(7).
                                                                                    i
22                         WAIVER OF CONSTITUTIONAL RIGHTS

23         16.   Defendant understands that by pleading guilty, defendant

24    gives up the following rights:

25               a.   The right to persist in a plea of not guilty.

26               b.   The right to a speedy and public trial by jury.

27               c.   The right to be represented by counsel -- and if

28    necessary have the Court appoint counsel -- at trial.        Defendant

                                         12
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 41 of 59 Page ID #:41
      ase 2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 13 of 31 Page ID #:146




 1    understands, however, that, defendant retains the right to be

 2    represented by counsel --and if necessary have the Court appoint

 3    counsel -- at every other stage of the proceeding.

 4               d.   The right to be presumed innocent and to have the

 5    burden of proof placed on the government to prove defendant guilty

 6    beyond a reasonable doubt.

 7               e.   The right to confront and cross-examine witnesses

 8    against defendant.

 9               f.   The right to testify and to present evidence in

10    opposition to the charges, including the right to compel the

11    attendance of witnesses to testify.

12               g.   The right not to be compelled to testify, and, if

13    defendant chose not to testify or present evidence, ~to have that

14    choice not be used against defendant.

15               h.   Any and all rights to pursue any affirmative defenses,

16    Fourth Amendment or Fifth .Amendment claims, and other pretrial

17    motions that have been filed or could be filed.

18                         WAIVER OF APPEAL OF CONVICTION

19         17:   Defendant understands that, with the exception of an appeal

20    based on a claim that defendant's guilty plea was involuntary, by

21    pleading guilty defendant is waiving. and giving up any right to

22    appeal defendant's conviction on the offense to which ,defendant is

23    pleading guilty.   Defendant understands that this waiver includes,

24    but is not limited to, arguments that the statute to which defendant

25    is pleading guilty is unconstitutional, and any and all claims that

26    the statement of facts provided herein is insufficient to support             i

27    defendant's plea of guilty.

28

                                         13
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 42 of 59 Page ID #:42
          2:1J-cr-00541-AB Document 26 Filed 09/16/19 Page 14 of 31 Page ID #:147




 1                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

 2          18.   Defendant agrees that, provided the Court imposes a total

 3    term of imprisonment on all counts of conviction of no more than 63

 4    months, defendant gives up the right to appeal all of the following:

 5    (a) the procedures and calculations used to determine and impose any

 6    portion of the sentence; (b) the term of imprisonment imposed by the

 7    Court; (c) the fine imposed by the Court, provided it is within the

 8    statutory maximum; (d) to the extent permitted by law, the

 9 , constitutionality or legality of defendant's sentence, provided it is

10   ( within the statutory maximum; (e) the amount and terms of any

11    restitution order, provided it requires payment of no more than $15

12    million; (f) the term of probation or supervised release imposed by

13    the Court, provided it is within the statutory maximum; and (g) any

14    of the following conditions of probation or supervised release

15    imposed by the Court: the conditions set forth in General Order 18-.10

16    of this Court;~the drug testing conditions mandated by 18 U.S.C.

17    ~§ 3563(a) E5) and 3583(d); and the alcohol and drug use conditions

18    authorized by 18 U.S.C. § 3563(b)(7).

19         19. ~ The USAO agrees that, provided (a) all portions of the

20    sentence are at or below the statutory maximum specified above and

21    (b) the Court imposes a term of imprisonment of no less than 51

22    months, the USAO gives up its right to appeal any portion of the

23    sentence, with the exception that the USAO reserves the right to

24    appeal the following: (a) the amount of restitution ordered if that

25    amount is less than~$14 million.

26                       RESULT OF WITHDRAWAL OF GI7ILTY PLEA

27         20.    Defendant agrees that if, after entering a guilty plea

28    pursuant to this agreement, defendant seeks to withdraw acid succeeds

                                         14
         Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 43 of 59 Page ID #:43
          ase 2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 15 of 31 Page ID #:148




     1    in withdrawing defendant's guilty plea on any basis other than a

     2    claim and finding that entry into this plea agreement was

     3    i' nvoluntary, then (a) the USAO will be relieved of all of its

     4    obligations under this agreement; and (b) should the USAO choose to

     5    pursue any charge that was either dismissed or not filed as a result

     6    of this agreement, then (i) any applicable statute of limitations

     7    will be tolled between the date of defendant's signing of this

_    8    agreement and the filing commencing any such action; and

     9    (ii) defendant waives and gives up all defenses based on the statute

    10    of limitations, any claim of pre-indictment delay, or any speedy

    11    trial claim with respect to any such action, except to the extent

    12    that such defenses existed as of the date of defendarit's~ signing this

    13    agreement.

    14                     RESULT OF VACATUR, REVERSAL OR SET-ASIDE

    15         21.     Defendant agrees that if the count of conviction is

    16    vacated, reversed, or set aside, both the USAO and defendant will be

    17 .released from all their obligations under this agreement.

    18                            EFFECTIVE DATE OF AGREEMENT

    19         22.   This agreement is.eff~ective upon signature and execution of

    20    all required certifications by defendant, defendant's counsel, and an

    21    Assistant United States Attorney.

    22                                BREACH OF AGREEMENT

    23         23.   Defendant agrees that if defendant, at any time after the

    24    effective date of the agreement, knowingly violates or fails to

    25    perform any of defendant`s obligations under this agreement (`~a

    26    breach"), the USAO may declare this agreement breached.        All of

    27    defendant s obligations are material, a single breach of this

    28    agreement is sufficient for the USAO to declare a breach, and

                                             15
      Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 44 of 59 Page ID #:44
           2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 16 of 31 Page ID #:149




 1     defendant shall not be deemed to have cured a breach without the

 2     express agreement of the USAO in writing:       If the USAO declares this

 3     agreement breached, and the Court finds such a breach to have

 4     occurred, then: (a) if defendant has previously entered a guilty plea

 5     pursuant to this agreement, defendant will not be able to withdraw

 6     the guilty plea, and (b) the USAO will be relieved of all its

 7     obligations under this agreement.

 8            24.   Folloiaing the Court's finding of a knowing breach of this

 9     a greement by defendant, should the USAO choose to pursue any charge

10     that was either dismissed or not filed as a result of this agreement,

11     then

12                  a.   Defendant agrees that any applicable statute of

13 ( limitations is tolled between the date of defendant's signing of this

14    .agreement and the filing commencing any such action.

15                  b.   Defendant waives and gives up all defenses based on

16     the statute. of limitations, any claim of pre-indictment .delay, or any

17     speedy trial claim with respect to any such action, except to the

18     extent that such defenses existed as of the date _of defendant's

19     signing this agreement.

20                  c.   Defendant agrees that: (i) any statements made by

21     defendant, under oath, at the guilty plea hearing (if such a hearing

22     occurred prior to the breach); (ii) the agreed to factual basis

23     statement in this agreement; and (iii) any evidence derived from such

24,    statements, shall be admissible against defendant in any such action

25     against defendant, and defendant waives and gives up any claim under

26    the United States Constitution, any statute, Rule 410 of the Federal

27     Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

28    Procedure, or any other federal rule, that the statements or any

                                          16
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 45 of 59 Page ID #:45
     j.ase 2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 17 of 31 Page ID #:150




 1    evidence derived from the statements should be suppressed or are

 2    inadmissible.

 3            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

 4                                 OFFICE NOT PARTIES

 5          25.   Defendant understands that the Court and the United States

 6    Probation and Pretrial Services Office are not parties to this

 7    agreement and need not accept any of the USAO's sentencing

 8    recommendations or the parties' agreements to facts or sentencing

 9    factors.

10         26.    Defendant understands that both defendant and the USAO are

11    free to: {a) supplement the facts by supplying relevant information

12    to the United States Probation and Pretrial Services Office and the

13    Court, (b) correct any and all factual misstatements relating to, the

14    Court's Sentencing Guidelines calculations and determination of

15    sentence, and (c) argue on appeal and collateral review that the'

16    Court's Sentencing Guidelines calculations_and the sentence it

17    chooses to impose are not error, although each party agrees to

18    maintain its view that the calculations in paragraph 13 are

19    consistent with the facts of this case.       While this paragraph permits

20    both the USAO and defendant to submit full and complete factual

21    information to the United States Probation and Pretrial Services

22    Office and the Court, even if that factual information may be viewed

23    as inconsistent with the facts agreed to in this agreement, this

24    paragraph does not affect defendant`s and the USAO's obligations not

25    to contest the facts agreed to in this .agreement.

26         27.    Defendant understands that even if the Court ignores any

27    sentencing recommendation, finds facts or reaches conclusions

28    different from those agreed to, and/or imposes any sentence up to the

                                         17
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 46 of 59 Page ID #:46
           2:19-cr-00541-AB   Document 26 Filed 09/16/19 Page 18 of 31 Page ID #:151




 1     maximum established by statute, defendant cannot, for that reason,

 2     withdraw defendant's guilty plea[s], and defendant will remain bound

 3    to fulfill all defendant's obligations under this agreement.

 4     Defendant understands that no one -- not the prosecutor, defendant's

 5    attorney, or the Court -- can make a binding prediction or promise

 6    regarding the sentence defendant will 'receive, except that it will be

 7    within the statutory maximum.

 8                                NO ADDITIONAL AGREEMENTS

 9           28.   Defendant understands that, except as set forth herein,

10    there are no promises, understandings, or agreements between the USAO

11    and defendant or defendant's attorney, and that no additional

12    promise, understanding, or agreement may be entered into unless in a

13    writing signed by all parties or on the record in court.

14                  PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

15          29.    The parties agree that this agreement will be considered

16    //

17    //

18

19

20

21

22

23

24

25

26

27

28

                                             ~:
            Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 47 of 59 Page ID #:47
            Case 2:19-cr-00541-AB Document 26 Filed 09/16/19 Pa




                                                                                                M~~:L-1                                                          'f              ~—
                                                                                 r        F:.




    ~'                      ~.~



    ~t                                       ~



                                                                                                -..
        3               ~                         .
                                         ~t~~:.'. . V




                             ;.~                  :tip
'      ,~_. .;
 ~ .: :.g                                       ~~;:
                                         -                                                                                                   ~ d                                                    ~            -
~~




                                                         i                                                   i




                                                                                                                                           r.         -.. ..              ._._... -'_         '•~       ._,..-
                                                              '. r_.~;:::``'.?•d. .:      i:'~~c.T.~+'s '~:-v."`-~'~J•;'^'i^ •:.fi   te          .~
 .!~~                      -`2.
                -.•..t~ 1 ..       .' "'~T`a.:.,.


                                                                                                                                                                                                             ,
                                     ~                   -
 .~'Y
    V2




                                                                                                s~€'~~:a~ ~-~j+~                      ~• >       ~.~~ :              t i~,. ~'        ,..'   '~: .~:        ~
                                                                                       '~..
                       ~:                       ,lrz . :`~~~~s •
                                         ~~,~~ ;ice
                                                                                                                                                               ;•~




                                                                       ..: .•.                  ~~                                              g,~
                                             .~.g
                                                                       ~       `
                                                             ..
 .~~ ~
 '



                                                                                                                                                  t             a-.'
                                                                                                                                                                             ~~..
                                                                                                                                                                             .• a.rn
                                                                                                                                                                                     ~,
                                                                                                                                                                                      o'- _
                                                                  ..=                                                                                                    .
            .
  ~~~                                                                            ..
                                                                  Lb:.`:1~h~`~;~:                 `~1     31~,~: ~.:~                : fSi?~~~.'~~~..~~al~~J,. ~                       ••;~-
                -mil   ': W ~''~;~?~:,i k~1~~:~
                                                                                                      ~~
      Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 48 of 59 Page ID #:48
         Case 2:19-cr-00541-AB Document.26 Filed 09/16/19 Page 20 of 31 Pace ID #:153




                           µ
                                                                                                                                                                 J}
                                                                                                                                                                ~~             } ~~•r'
                                                                                                                                                                               .~.~
                                                                                                                                                                                 '     ~~
                                                                                                                                                                                     ..[




                                                                                                                              .                                                -         ~.
                                                                                                             ,..    t,_ ... .                     ~
                                                                                                                                                        :l•                                             .,
                                  -




                                                                                                                                                         .,,+                                 ~~                            —


                S7~
            , ,~~                       ~+                    _
::~-~                                                      :;.:. _           '~
                                                                    _
:-f?.L




                                                                                                                                                                                                                  ~-


                                                                                                                                                        "       ~ ~.-~~~
                                                                                                                                                                     . }~~~y::                :~{a~ci         ~yt•?~F. '~..
                                             ~-`~                            ~°-`qic: -Q~+%'.s:r~Ff~3.'.'~                  ~~,~..a{}V::'?fjd
~~~_,       .'~~p~''~,~1~




                                                                                                        ;. . s~
                                                                                                              ,~. .
                                                                                                                   ~."~c.~~~ '~~T~~r~'~R~f? ~fsfc4~ ,~~~                                                 ..~~4
~ ~'
}                                   ~+'
                  ,~~:~~~V.Fl?~Y,~; ;              ~i           ~ ~~. ~::Lx?~~i'J?L•?'.1[;c?~+?'s '!~C~k
                                                                                                                                                          h.         ~             ir.                           b~
  ~                x




            ~ ~:i~~~.o~ ~~:~~~,                                              ~- Via:~~e~~~                          r ~~~ z~~~::~                             ~:-r.~ ~ t~ =~~~.:~~~a~::=
~             ~                                                                                                                                                                                    ."
                                                    ~    T.i.



                                                                                                                             j
                                                                                                                            ,~~. ~;j'1~}'}~: :                      ~,i~,.t.. ~~C~~2`l~,~,e.~J~S' LYr?i:~F,`+';i`~`~~-~,~1.
                                                                                                                                                                    ,#
i~~~''~     "~                                                  r:"'~'4~!i                ti+ff.~. ,.•. '~i,~.
                          :•:. ~.-._,            ~i
                                             "=5~]

                          ~.                                                                                                                           Y,.: ~?}~,'L';', ~~~.(~~:'.!~                         ~`.Y.;'3'''~l^~:4.
                                  .
                                             3.f                        p:          ~+ :
                                                                                       t                  1.7      F?~. ~~i_~ •i'~e~;'-.'-~:~''S~~f!s~;                                  a~~:h~"
~' ';
r~  ~i+~•                                          1,~s`,,ta?'s:




                                                                                              F':. i .\l'::•7.'         7                                  i
                           ~,r.         A     _CGS              i       _:•tiP C."i'i:`
                                                                                                                                 .e
                  .r-                                                                                              `~                               ~               f~~
                   '                                                                             ~+
                                                                                                                            'm=:;`~u             ~'t~`.' :r     `:~i'1;`~,e'~~•;a7:•:'~~"".~'=~'                       ='
                              '~C~ :~'~'~3..`~                                                               '!~~'#i%
-,~'~~~. .~~' ~~`~i ~~~~`n'~Xi                                                                                                          i.q :.


                                      'r:.          '.
                                                         r•

.+c~~'




~~`•
'

 ~~
                                                                                                                         .~SL,nTl
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 49 of 59 Page ID #:49
        e 2:19=cr-00541-AB   Document 26 Filed 09/16/19 Page 21 of 31 Page ID #:154




 1

 2

 3

 4

 5

 6                                       EXHIBIT A

 7

 8                             UNITED STATE DISTRICT COURT

 9                      FOR THE CENTRAL D]STRICT OF CALIFORNIA

10    UNITED STATES OF AMERICA,                CR No.

11               Plaintiff,                    I N F O R M A T I O N

12               v.                            [18 U.S.C. ~ 1343: Wire Fraud; 18
                                               U.S:C..~ 1957(a): Engaging in
13    ADAM JOINER,                             Monetary Transactions in Property
                                               Derived from Specified Unlawful
14               Defendant.
                                               Activity; 18 tT.S.C. § 1028A(a)(1):
                                               Aggravated Identity Theft; 18
15
                                               U.S.C. ~~ 9B1(a)(1)(C), 982, 1028;
16                                             28 U.S.C. ~ 2461(c),: Criminal
                                               Forfeiture]
17

18          The United States Attorney charges:

19                                        COUNT ONE

20                                  [18 U.S.C. § 1343]

21    A.    INTRODUCTORY ALLEGATIONS

22          At times relevant to the Information:

23          1.   Defendant ADAM JOINER controlled "Dark Planet Pictures,

24    LLC," a California Limited Liability Company that was registered with

25    the California Secretary of~State on or about September 4, 2014, and

26    headquartered in Manhattan Beach, California, within the Central

27    District of California.'

28
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 50 of 59 Page ID #:50
           2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 22 of 31 Page ID #:155




 1          2.    Defendant JOINER controlled "Legends Film Co, LLC," a

 2    California Limited Liability Company that was registered with the

 3    California Secretary of State on or about. December 19, 2015, and

 4    headquartered in Manhattan Beach, California, within the Central

 5    District of California..

 6          3.    Defendant JOINER controlled a Bank of America bank account

 7    ending in 0230 in the name of "Legends Film Co, LLC" (the "Legends

 8    Bank Account").

 9          4.    ~~Net.flix, Inc." (~~Netflix") was a media services provider

10    headquartered in Los Gatos, California.

11          5.    ~~Storyteller Distributia~ Co., LLC," doing business as

12    "Amblin Partners" ('~Amblin"), was a~ film production company that

13    produced and distributed films and television shows under the names

14    DreamWorks Pictures, Amblin Entertainment, and Participant Media.

15          6.    ~~Korea Investment Global Contents Fund" ("KIGCF") was an

16    investment fund based in South Korea.

17          7.    'Korea Investment Partners Co., Ltd." (~~KIP") was the

18    general partner for KIGCF and, in that capacity, managed KIGCF's

19    assets.

20          8.    `Star Century Pictures Co., Ltd." ('Star Century") was a

21    Chinese limited liability company and investment firm.

22          9.    `PGA Yungpark Capital Ltd" (~~Yungpark") was a British

23    Virgin Islands Company and affiliate of Star Century.

24    B.    THE SCHEME TO DEFRAUD

25          10.   Beginning on an unknown date, and continuing through at

26. least on or about July 13, 2017, in Los Angeles County, within the

27    Central District of California, and .elsewhere, defendant JOINER,

28    knowingly and with the intent to defraud, devised, participated in,

                                             2
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 51 of 59 Page ID #:51
          2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 23 of 31 Page ID #:156




 1    executed, and attempted to execute a scheme to defraud victim-

 2    investors, including KIGCF and Yungpark, as to material matters, and

 3    to obtain money and property by means of material false and

 4    fraudulent pretenses, representations, promises, and the concealment

 5 l of material facts.

 6 I C.     THE MANNER AND MEANS OF THE SCHEME TO DEFRAUD

 7          11.   The scheme to defraud operated, in substance, in the

 8    following manner:

 9                a.    Defendant JOINER solicited financial investments in

10 ( film projects from potential investors, such as KIGCF and Yungpark.

11                b.    Through oral statements and written materials,

12    defendant JOINER •represented to the potential investors that.

13    established film distributors, including Netflix and Amblin, had

14    agreed to distribute the film projects ~he was producing and for which

15    he sought financial investments.      In fact, as defendant JOINER well

16    knew, the representations were false and concealed material 'facts

17    because, among other things, the film distributors had not agreed to

18    distribute the films.

19                c.   .Defendant JOINER created and distributed to the

20    potential investors fabricated agreements with the film distributors

21    that used the names of real persons.

22                d.   In reliance on defendant JOINER's false

23    representations, the potential investors transferred and caused the

24    transfer of funds by -wire into the Legends Bank Account.

25                e.   In order to conceal his scheme and lull victim-

26    investors so that they would not investigate and contact law

27    enforcement, defendant JOINER continued making false representations

28    about directors and other talent having agreed to participate in the

                                            3
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 52 of 59 Page ID #:52
      ase 2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 24 of 31 Page ID #:157




 1    film when, in fact,~as defendant JOINER then knew, they had not so

 2    agreed.

 3    D..   USE OF THE WIRES

 4          12.   On or about April 7, 2016, within the Central District of

 5    California, and elsewhere,, for the purpose of executing the above-

 6    described scheme. to defraud, defendant JOINER caused the transmission

 7    by means of wire communication in foreign commerce an email attaching

 8    a purported distribution agreement between Netflix and Dark Planet

 9    Pictures, LLC, from the United States to South Korea.

10

11

12

13

14

15

16

17

18

19                      .

20

21

22

23

24

25

26

27

28
                                           4
      Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 53 of 59 Page ID #:53
      ~;ase 2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 25 of 31 Page'ID #:158




 1                                       COUNT TWO

 2.                           [18 U.S.C. ~~ 1957(a), 2(b)]

 3           13.   The United States Attorney hereby realleges and

 4     incorporates by reference paragraphs 1-8, 11, and 12 of this

 5     Information here.

 6           14.   On or about August 12, 2016, in Los Angeles County, within

 7     the Central District of California, and elsewhere, defendant JOINER,

 8     knowing that the funds involved represented the proceeds of some form

 9     of unlawful activity, knowingly engaged and willfully caused others

10     to engage in a monetary transaction, affecting interstate commerce,

11     in criminally-derived property of a value greater than $10,000, by

12     transferring approximately $5,192,916 from the Legends Bank Account

13     to California Investor Escrow, for the purchasing of a residence in

14     Manhattan Beach, California, such property, in fact, having been

15     derived from specified unlawful activity, namely, wire fraud, in

16     violation of Title 18, United States Code, Section 1343.

17

18
19

20

21

22

23

24

25

26

27

28

                                             5
      Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 54 of 59 Page ID #:54
       ase 2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 26 of 31 Page ID #:159




  1                                    COUNT THREE

  2                             [18 U.S.C. ~ 1028A(a)(1)

  3          15.   The United States Attorney hereby realleges and

  4    incorporates by reference paragraphs 1-8, 11, and 12 of this

  5    Information here.

  6          16.   On, or about April 7, 2016, in Los Angeles County, within

  7    the Central' District of California, and elsewhere, defendant JOINER

  8    knowingly possessed, transferred, and used, without lawful authority,

  9    means of identification that defendant JOINER knew belonged to

10     another person, that is, the name and signature of victim T.S.,.

11     during and in relation to the offense of wire fraud, a felony

12     violation of Title 18, United States Code, Section 1343, as charged

13     in count one of this Information.

14

15

16

17

18

19

20

21

22

23

24

.25

26

27

28

                                            6
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 55 of 59 Page ID #:55
            e 2:19-cr-00541-AB   Document 26 Filed 09/16/19 Page 27 of 31 Page ID #:160




 1                                   FORFEITURE ALLEGATION ONE

 2                   [18 U.S.C. ~ 981(a)(1)(C) and 28 U.S.C. ~ 2461(c)]

 3             17.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4        Procedure, notice is hereby given that the United States of America

 5        will seek forfeiture as part of any sentence, pursuant to Title 18,

 6        United States Code, Section 981(a)(1)(C) and Title 28, United States

 7        Code, Section 2461(c), in the event of defendant ADAM JOINER's

 8        conviction of the offense set forth in count one of this Information.

 9             18.   Defendant JOINER, if so convicted, shall forfeit to the

10        United States of America the following:

11                   (a)   all right, title,. and interest in any and all

12        property, real or personal, constituting, or derived from, any

13        proceeds traceable to the offenses; and

14'                  (b)   To the extent such property is not available for

15        forfeiture, a sum of money equal to the total value of the property

16        described in subparagraph (a).

17             19.   Pursuant to Title 21, United States Code, Section 853(p),

18        as incorporated by Title 28, United States Code, Section 2461(c), the

19        defendant, if so convicted, shall forfeit substitute property, up to

20        the value of the property described in the preceding paragraph if, as

21        the result of any act or omission of the defendant, the property _

22        described in the preceding paragraph or any portion thereof (a)

23        cannot be located upon the exercise of due diligence; (b) has been

24        transferred, sold to, or deposited with a third party; (c) has been

25        placed beyond the jurisdiction of the court; (d) has been

26        substantially diminished in value; or (e) has been commingled with

27        other property that cannot be divided without difficulty.

2B    I

                                                  7
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 56 of 59 Page ID #:56
        e 2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 28 of 31 Page ID #:161




 1                              FORFEITURE ALLEGATION TWO

 2                      [18 U.S.C. ~ 982 and 28 U.S.C. ~~2461(c)]

 3          20.   Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4    Procedure, notice is hereby .given that the United States will seek

 5    forfeiture as part of any sentence, pursuant to Title 18, United

 6    States Code, Section 982(a)(1) and Title 28, United States Code,

 7    Section 2461(c}, in the event of defendant ADAM JOINER's conviction

 8    of the offense set forth in count two of this Information.

 9          21.   Defendant JOINER, if~so convicted, shall forfeit to the

10    United States of America the following:

11                (a)   Any property, real or personal, involved in such

12    offense, and any property traceable to such property; and.

13                (b)   To the extent such property is not available for

14    forfeiture, a sum of money equal to the total value of the property

15    described in subparagraph (a).

16         22.    Pursuant to Title 21, United .States Code, Section 853(p), ,

17    as incorporated by Title 18, United States Code, Section 982(b)(1),

18    and Title 18, United States Code, Section 982(b)(2),,the defendant,

19    if so convicted, sha11 forfeit substitute property, if, by any act or

20    omission of the defendant; the property described in the preceding

21    paragraph, .or any portion thereof: (a) cannot be located upon the

22    exercise of due diligence; (b) has been transferred, sold to, or

23    deposited with a third party; (c) h:as been placed beyond the

24    jurisdiction of the court; (d) has been substantially diminished in

25    value; or (e) has been commingled with other property that cannot be

26    divided without difficulty. Substitution of assets shall not be'

27    ordered, however, where the convicted defendant acted merely as an

28    intermediary who handled but did not retain the property in the

                                            E~3
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 57 of 59 Page ID #:57
      ase 2:19~cr-00541-AB Document 26 Filed 09/16/19 Page 29 of 31. Page ID #:162




 1    course of the money laundering offense .unless the defendant, in

 2    committing the offense or offenses giving rise to the forfeiture,

 3    conducted three or more separate transactions involving a total of

 4    $100,000.00 or more in any twelve-month period:

 5

 6
 7


 8

 9

10

11        '

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            9
     Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 58 of 59 Page ID #:58
      ase 2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 30 of 31 Page ID #:163




 1                            FORFEITURE ALLEGATION 'THREE

 2                [18 U.S.C. ~~ 982 and 1028 and 28 U.S.C. ~ 2461(c)]

 3          23.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4    Procedure,, notice is hereby given that the United States of America

 5    will seek forfeiture as part of any sentence, pursuant to Title 18,

 6    United States Code, Sections 982 and 1028 and Title 28, United States

 7    Code, Section 2461(c) in the event of defendant ADAM JOINER'S

 8    conviction of the offense set forth in count three of this

 9    Information.

10         24.    Defendant JOINER, if so convicted, shall forfeit to the

11    United States bf America the following:

12                (a) All right, title and interest in any and all property,

13    real or personal, constituting, or derived from, any proceeds

14    obtained, directly or indirectly, as a result of the offense;

15                (b)   Any personal property used or intended to be used to

16    commit the offense; and

17                (c)   To the extent such property is not available for

18    forfeiture, a sum of money equal to the total value of the property

19    described in subparagraphs (a) and (b).

20         3.     Pursuant to Title 21, United States Code, Section 853(p.),

21    as incorporated by Title 18, United States Code, Sections 982(b) and

22    1028(g), the defendant, if so convicted, shall forfeit substitute

23    property, up to the total value of the property described in the

24   preceding paragraph if, as the result of any act or omission of the

25   defendant, the property described in the preceding paragraph, or any

26   portion thereof: (a) cannot be located upon the exercise of due

27   diligence; (b) has been transferred,~sold to or. deposited with a

28   third party; (c) has been placed beyond the jurisdiction of the'

                                           10
         Case 2:19-cr-00744-AB Document 1 Filed 11/12/19 Page 59 of 59 Page ID #:59
          ase 2:19-cr-00541-AB Document 26 Filed 09/16/19 Page 31 of 31 Page ID #:164




     1    court; (d) has been substantially diminished in value; or (e} has

     2    been commingled with other property that cannot be divided without

 3        difficulty.

 4

 5                                             NICOLA T. HANNA
                                               United States Attorney
 6



 8                                             BRANDON D. FOX
                                               Assistant United States Attorney
 9                                             Chief, Criminal Division

10                                             RANEE A. KATZENSTEIN
                                               Assistant United States Attorney
11                                             Chief, Major Frauds Section

12                                             POONAM G. KUMAR
                                               Assistant United States Attorney
13                                             Deputy Chief, Major Frauds Section

14                                             ALEXANDER B. SCHWAB
                                               Assistant United States Attorney
15                                             Major Frauds Section

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              11
